UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 000-52544 Aspen Diversified Fund LLC (Exact name of registrant as specified in its charter) Delaware 32-0145465 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification Number) 1230 Peachtree Street, N.E. Suite 1750 Atlanta, Georgia 30309 (Address of principal executive offices) (404) 879-5126 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Filing Status Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer ý Non-Accelerated Filer o Small Business Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes ý No i Table of Contents PART I – FINANCIAL INFORMATION Page No. Item 1 Financial Statements Statements of Assets and Liabilities as of June 30, 2008 and December 31, 2007 1 Statements of Operations 2 Statements of Changes in Net Assets for the six months ended June 30, 2008 and 2007 3 Statements of Cash Flows for the six months ended June 30, 2008 and 2007 4 Notes to Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 10 Item 4 Controls and Procedures 11 PART II – OTHER INFORMATION Page No. Item 1 Legal Proceedings 11 Item 1A Risk Factors 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults Upon Senior Securities 13 Item 4 Submission of Matters to a Vote of Security Holders 13 Item 5 Other Information 13 Item 6 Exhibits 13 ii PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Aspen Diversified Fund LLC Interim Statements of Assets and Liabilities as of June 30, 2008 (Unaudited) and December 31, 2007 (Audited) June 30, 2008(Unaudited) December 31, 2007 ASSETS Investments in investment funds–at fair value–Note B (cost: $81,155,036 and $75,148,450 at June 30, 2008 and December 31, 2007, respectively) $ $ 86,543,576 Cash and cash equivalents 1,120,475 1,086,449 Interest and other receivables 1,563 4,473 Investments in transit 3,900,000 1,550,000 Total assets $ 111,744,799 $ 89,184,498 LIABILITIES AND NET ASSETS Liabilities Commissions payable $ $ 10,403 Management, incentive and administrative fees payable 210,921 Membership redemptions payable 778,097 Capital contributions received in advance of admission date 2,211,825 Total liabilities 3,211,246 Net assets 107,994,250 85,973,252 Total liabilities and net assets $ 111,744,799 $ 89,184,498 Return to Table of Contents -1- Aspen Diversified Fund LLC Interim Statements of Operations For the threemonths endedJune 30, 2008(Unaudited) For the threemonths endedJune 30, 2007 For the sixmonths endedJune 30, 2008(Unaudited) For the sixmonths endedJune 30, 2007 Investment income Realized and unrealized gains on investments Realized gain on investments $ $ 6,282,967 $ 1,336,587 $ 45,519 Unrealized gain on investments 2,728,594 -0- 10,172,598 4,677,405 Net realized and unrealized gain on investments 3,272,335 6,282,967 11,509,185 4,722,924 Interest income 3,129 7,527 20,525 22,391 Total net investment income 3,275,464 6,290,494 11,529,710 4,745,315 Operating expenses Management and incentive fees 335,196 1,261,070 522,962 Administrative fees 109,414 311,651 205,481 Bank fees 1,311 3,732 2,998 Trailing commissions 13,623 45,184 23,539 Total operating expenses 512,144 459,544 1,621,637 754,980 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 2,763,320 $ 5,830,950 $ 9,908,073 $ 3,990,335 Return to Table of Contents -2- Aspen Diversified Fund LLC Interim Statements of Changes in Net Assets For the sixmonths endedJune 30, 2008(Unaudited) For the sixmonths endedJune 30, 2007 Net assets at beginning of period $ 85,973,252 $ 53,322,618 Capital contributions 16,351,233 15,694,170 Redemptions (4,238,308 ) (2,452,458 ) Net increase from operations 9,908,073 3,990,335 Net assets at end of period $ 107,994,250 $ 70,554,665 Return to Table of Contents -3- Aspen Diversified Fund LLC Interim Statements of Cash Flows For the sixmonths endedJune 30, 2007(Unaudited) For the sixmonths endedJune 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ 9,908,073 $ 3,990,335 Adjustments to reconcile ‘net increase in net assets resulting from operations’ to cash used in operating activities: Increase in investments in investment funds (16,670,000 ) (17,754,519 ) Redemptions from investments in investment funds 8,000,000 4,545,519 Increase in realized gains (1,336,587 ) (45,519 ) Increase in unrealized gains (10,172,598 ) (4,677,405 ) Decrease in interest receivable 2,910 4,386 Increase in investments in transit (2,350,000 ) (5,771,000 ) (Decrease) increase in commissions payable (2,304 ) 2,610 Increase in fees payable 29,333 191,139 NET CASH USED IN OPERATING ACTIVITIES (12,591,173 ) (19,514,454 ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions received from members 17,018,787 21,892,861 Membership redemptions (4,393,588 ) (2,136,426 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 12,625,199 19,756,435 NET INCREASE IN CASH AND CASH EQUIVALENTS 34,026 241,981 Cash and cash equivalents at beginning of period 1,086,449 885,921 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,120,475 $ 1,127,902 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: At June 30, 2008 and 2007, the Fund had membership redemptions payable of $622,817 and $857,000, respectively. Return to Table of Contents -4- Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Aspen Diversified Fund LLC (the “Fund”) is a Delaware limited liability company that seeks to provide its investors with a rate of return not generally correlated with traditional investments. The Fund allocates its assets among multiple investment managers by investing in investment funds that are traded by the managers. The following accounting policies are presented to assist the reader in understanding the Fund’s financial statements: The accompanying unaudited financial statements of the Fund have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair statement of the financial condition and operations of the Fund for the period presented have been included. The following is a description of the more significant of those policies that the Fund follows in preparing its financial statements. Investments in Investment Funds:Investments in investment funds are valued at fair value, which is measured based on the Fund’s proportionate interest in the net assets of the respective investment funds, and is determined from financial data provided by the investment funds.All of the financial instruments held by the investment funds are reported at fair value.Because of the inherent uncertainty of valuation, values of positions stated at fair value may differ significantly from what may actually be realized upon sale or disposition.Investments without a ready market are valued by the fund managers based upon available financial data, market conditions and comparable valuations for similar investments with a ready market. Net Income from Investments in Investment Funds:Net income from investments in investment funds includes realized gains and losses, unrealized gains and losses, and other expenses that are directly attributable to the Fund’s investments in investment funds.Income earned and expenses incurred by the investment funds are passed through to the Fund based on its percentage ownership in each respective fund.Investment transactions are recorded on their trade date. Income Taxes:No provision for income taxes has been made in the accompanying financial statements as all items of the Fund’s income, loss, deduction, and credit are passed through to, and taken into account by, the Fund’s members on their own income tax returns.The primary difference between financial statement income and taxable income relates to certain gains and losses that are not immediately realized for income tax purposes. Cash and Cash Equivalents:For purposes of reporting cash flows, the Fund considers demand deposits and all unrestricted, highly liquid investments with original maturities of three months or less, which can be readily converted to cash on demand, without penalty, to be cash equivalents. At June 30, 2008, cash on deposit included approximately $1,024,000 in excess of federally insured limits. Return to Table of Contents -5- Effective January 1, 2008, the Fund adopted the requirements of Statements of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements.” SFAS 157 defines fair value as the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the reporting date.As such, the Fund has begun to classify its investments into Level 1, which refers to securities traded in an active market, Level 2, which refers to securities not traded in an active market but for which observable market inputs are readily available to determine the fair value, and Level 3, which refers to securities not traded in an active market and for which no significant observable market inputs are available.The Fund has determined that the fair value of investments as a result of the adoption of this new standard on January 1, 2008 has not resulted in material changes to the fair values at June 30, 2008. Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. NOTE B – INVESTMENTS IN INVESTMENT FUNDS At June 30, 2008 and during the six months then ended investments in investment funds and net investment income consisted of the following: Net Investment Income(for the six monthsended June 30, 2008) Cost Basisas of June 30, 2008 Fair Valueas of June 30, 2008 % of Fund’sNet Assets APM Hedged Global Commodity Fund, LDC $ 1,559,350 $ 11,600,980 $ 14,803,199 13.71% Aspect US Fund LLC 1,778,289 9,381,740 11,763,105 10.89% Boronia Diversified Fund (U.S.), LP 332,602 12,033,000 14,019,761 12.98% CFM Discus Fund LTD 327,425 4,545,519 5,223,310 4.84% FORT Global Contrarian, LP 517,410 9,041,596 9,911,074 9.18% Global Commodity Systematic LP 1,016,084 6,355,000 7,675,777 7.11% HFR MF Diversified Select Master Trust 2,846,079 14,450,000 20,180,212 18.69% Man-AHL Diversified II LP 1,377,632 10,034,200 12,619,415 11.69% Welton Global Capital Markets Fund, Ltd. 1,754,314 7,713,000 10,526,908 9.75% TOTAL $ 11,509,185 85,155,035 $ 106,722,761 98.84% Other assets, less liabilities 1,271,489 1.16% Net assets $ 107,994,250 100.00% Return to Table of Contents -6- At June 30, 2008 the fair value measurements were as follows: Quoted Prices inActive Markets(Level 1) Significant OtherObservable Inputs(Level 2) SignificantUnobservable Inputs(Level 3) Investments in investment funds $ -0- $ 106,722,761 $ -0- At December 31, 2007 and during the six months ended June 30, 2007, investments in investment funds and net investment income consisted of the following: Net Investment Income(for the six monthsended June 30, 2007) Cost Basisas of December 31, 2007 Fair Valueas of June 30, 2007 % of Fund’sNet Assets APM Hedged Global Commodity Fund, LDC $ 154,602 $ 6,900,980 $ 8,543,849 9.94% Aspect US Fund LLC 817,069 10,838,000 11,984,816 13.94% Boronia Diversified Fund (U.S.), LP 242,104 10,008,000 11,662,159 13.56% CFM Discus Fund LTD 262,415 4,545,519 4,895,885 5.70% FORT Global Contrarian, LP 1,189,621 14,248,751 15,393,664 17.91% Global Commodity Systematic LP 5,400 1,780,000 2,084,694 2.42% HFR MF Diversified Select Master Trust 813,543 13,450,000 16,334,133 19.00% Man-AHL Diversified II LP 406,485 5,664,200 6,871,782 7.99% Welton Global Capital Markets Fund, Ltd. 831,685 7,713,000 8,772,594 10.20% TOTAL $ 4,722,924 75,148,450 $ 86,543,576 100.66% Other assets, less liabilities (570,324 ) (0.66% ) Net assets $ 85,973,252 100.00% Return to Table of Contents -7- The investment objectives and policies for the investment funds are as follows: Investment Fund Investment Objective Redemptions Permitted APM Hedged Global Commodity Fund, LDC Fixed Income Specialists Quarterly Aspect US Fund LLC Diversified Long-Term Trend Follower Monthly Boronia Diversified Fund (U.S.), LP Diversified Short-Term Trend Follower Monthly CFM Discus Fund LTD Diversified Short-Term Trend Follower Monthly FORT Global Contrarian, LP Contra-Trend Monthly Global Commodity Systematic LP (A-2 Units) Physical Commodity Specialists Monthly Global Commodity Systematic LP (B-2 Units) Physical Commodity Specialists Annually HFR MF Diversified Select Master Trust Diversified Long-Term Trend Follower Monthly Man-AHL Diversified II LP Diversified Long-Term Trend Follower Monthly Welton Global Capital Markets Fund, Ltd. Diversified Long-Term Trend Follower Monthly Furthermore, certain of the investment funds include restrictions as to the minimum amount of time that an investor must remain invested in the investment fund. Management is required to disclose any investments that exceed 5% of the Fund’s capital at year end.Information is not available to determine if an individual investment held by any of the investment funds exceeded 5% of the Fund’s capital at June 30, 2008 and December 31, 2007. At June 30, 2008 and December 31, 2007, the Fund had remitted $3,900,000 and $1,550,000, respectively, to investment funds that will not be credited to its respective capital accounts until the first day of the following month.These amounts have been recorded as investments in transit. NOTE C – NET ASSETS The Fund maintains separate capital accounts for its members.Net profits and losses are allocated to the members in proportion to their respective capital accounts. Each member may withdraw all or any portion of his capital account as of the end of each calendar month, provided that the withdrawing member gives at least 10 days prior written notice. The Fund admits members only on the first day of each month.At June 30, 2008 and December 31, 2007, the Fund had received capital contributions of $2,879,379 and $2,211,825, respectively that were credited to the member’s capital accounts on the first day of the following month or in a future admission period.These amounts have been recorded as capital contributions received in advance of admission date. The Fund may be dissolved at any time by the determination of the managing member to dissolve and liquidate the Fund. Return to Table of Contents -8- NOTE D – RELATED PARTY TRANSACTIONS The Fund pays various monthly fees to the managing member, Aspen Partners, Ltd., which vary depending upon the unit class.The annual fee percentages by unit class are as follows: Class A Units Class B Units Class C Units Class E Units Management fees 1.00% 1.00% 0.75% 0.00% Incentive fees 10.00% 10.00% 7.50% 0.00% Administrative fees 0.65% 0.65% 0.25% 0.65% The incentive fees are equal to the applicable percentage of the new investment profits earned monthly by series over the high water mark.During the six months ended June 30, 2008 and 2007, the Fund recognized management and incentive fee expenses of $1,261,070 and $522,962, respectively. During the six months ended June 30, 2008 and 2007, the Fund recognized administrative fee expenses of $311,651 and $205,481, respectively. At June 30, 2008 and December 31, 2007, accounts payable consisted of $240,254 and $210,921, respectively, related to management fees, incentive fees and administrative fees. NOTE E – FINANCIAL HIGHLIGHTS Financial highlights were as follows for the quarter ended June 30, 2008: Per unit activity: Class A Units Class B Units Class C Units * Class E Units Beginning net unit value at December 31, 2007 $ 112.32 $ 120.70 $ -0- $ 125.61 Unit Purchase Value N/A N/A $ 100.00 N/A Net income from investments in investment funds 14.15 15.25 3.06 15.96 Interest income 0.03 0.03 0.00 0.03 Total investment income 14.18 15.28 3.06 15.99 Management & incentive fees (1.79 ) (2.06 ) (0.40 ) -0- Administrative fees (0.38 ) (0.42 ) (0.06 ) (0.44 ) Other expenses (1.19 ) -0- -0- -0- Total operating expenses (3.36 ) (2.48 ) (0.46 ) (0.44 ) Ending unit value at June 30, 2008 $ 123.14 $ 133.50 $ 102.60 $ 141.16 * Class C Units were first issued on April 1, 2008 These amounts were calculated based on the weighted average of monthly units outstanding by class. Return to Table of Contents -9- Class A Units Class B Units Class C Units Class E Units Net investment income 11.79% 11.98% 3.09% 11.79% Operating expenses (2.83% ) (1.93% ) (0.46% ) (0.32% ) Net income 8.96% 10.05% 2.62% 11.47% Total return 9.63% 10.61% 2.60% 12.38% The portfolio turnover rate for the quarter ended June 30, 2008 was 8.27%. Financial highlights were as follows for the quarter ended June 30, 2007: Per unit activity: Class A Units Class B Units Class C Units Class E Units Beginning net unit value at December 31, 2006 $ 105.21 $ 111.05 $ N/A $ 113.39 Net income from investments in investment funds 7.31 7.76 N/A 7.97 Interest income 0.04 0.04 N/A 0.04 Total investment income 7.35 7.80 N/A 8.01 Management & incentive fees (1.07 ) (1.25 ) N/A -0- Administrative fees (0.34 ) (0.36 ) N/A (0.37 ) Other expenses (1.06 ) -0- N/A -0- Total operating expenses (2.47 ) (1.61 ) N/A (0.37 ) Ending unit value at June 30, 2007 $ 110.09 $ 117.24 $ N/A $ 121.03 These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class E Units Net investment income 9.12% 8.02% N/A 6.97% Operating expenses (2.55% ) (1.52% ) N/A (0.33% ) Net income 6.57% 6.50% N/A 6.64% Total return 4.64% 5.58% N/A 6.73% The portfolio turnover rate for the quarter ended June 30, 2007 was 0.00%. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Liquidity.There are no known demands, commitments, events or uncertainties that will result in or are reasonably likely to result in the Fund’s liquidity increasing or decreasing in any material way.The investment funds in which the Fund invests have varying liquidity opportunities ranging from monthly to annually.The Fund maintains a limited cash position, but sufficient to cover current and anticipated liabilities including withdrawal requests by Members.Redemption requests could be delayed due to liquidity constraints of Investee Pools. Return to Table of Contents -10- Capital Resources.There are no material commitments for capital expenditures as of the end of the latest fiscal period outside the Fund’s normal operating expenditures.Capital invested in the Fund has increased as investors continue to purchase interests in the Fund.The Fund anticipates offering interests on a continuing basis, increasing the total capital available for investment. Results of Operations.The Fund is a collective investment pool.The net assets of the pool continue to increase as new interests are issued.Performance of the Fund may vary considerably from one period to the next.Results may also vary considerably when compared to results from the same period in previous years. The collective performance results of the investment funds were positive during the six months ended June 30, 2008.the Fund's performance coupled with ongoing operating expenses resulted in a net gain of 9.01% for the overall Fund during the first half of 2008.The net gain for the Class A Units was 9.63%; the net gain for the Class B Units was 10.61%; the net gain for the Class C Units was 2.60%; and the net gain for the Class E Units was 12.38%.Comparative performance for the six months ended June 30, 2007 resulted in a net gain of 4.64% for the Class A Units, a net gain of 5.58% for the Class B Units; and a net gain of 6.73% for the Class E Units.Class A Units were first issued August 1, 2006; Class B Units were first issued August 1, 2005; Class C Units were first issued on April 1, 2008; and Class E Units were first issued July 1, 2005.Differences in these results may be attributable to general market conditions and the differences in fee structures by class. Off-Balance Sheet Arrangements.Not applicable. Tabular Disclosure of Contractual Obligations.Not applicable. Item 3.Quantitative and Qualitative Disclosures about Market Risk. The Fund is a speculative commodity pool and is a “fund-of-funds” which invests in other commodity pools known as Investee Pools.The market sensitive instruments held by the Fund are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss.Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair market value of the Fund’s holdings and, consequently, in its earnings and cash flow.The Fund’s market risk is directly influenced by the market risk inherent in the trading of market sensitive instruments traded by Investee Pools.Holdings by Investee Pools are influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Investee Pools’ open positions and the liquidity of the markets in which they trade. Investee Pools in which the Fund invests rapidly acquire and liquidate both long and short positions in a wide range of different markets.Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not indicative of its future results.See Form 10-K “Item 1A.Risk Factors” for a discussion of trading and non-trading risk factors applicable to the Fund and Investee Pools. Return to Table of Contents -11- Value at Risk is a measure of the maximum amount which the Fund could reasonably be expected to lose in a given market sector.The exposure by Investee Pools to various market sectors is not transparent to the Fund and therefore, it is not possible to calculate the Value at Risk in any particular market sector.The Value at Risk exposure of the Fund with any given Investee Pool is the amount of capital invested with that Investee Pool, as set forth below. Fair Value of Market Risk Sensitive Instruments Fair Value as of June 30, 2008 % of Total APM Hedged Global Commodity Fund, LDC $ 14,803,199 13.87% Aspect US Fund LLC 11,763,105 11.02% Boronia Diversified Fund (U.S.), LP 14,019,761 13.14% CFM Discus Fund LTD 5,223,310 4.89% FORT Global Contrarian, LP 9,911,074 9.29% Global Commodity Systematic LP 7,675,777 7.19% HFR MF Diversified Select Master Trust 20,180,212 18.91% Man-AHL Diversified II LP 12,619,415 11.83% Welton Global Capital Markets Fund, Ltd. 10,526,908 9.86% TOTAL $ 106,722,761 100.00% The quantitative disclosures above regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures.The Managing Partner and the Chief Compliance Officer of the Fund’s Managing Member have evaluated the effectiveness of the design and operation of the Fund’s disclosure controls and procedures.These controls and procedures are designed to ensure that the Fund records, processes, and summarizes the information required to be disclosed in the reports submitted to the Securities and Exchange Commission in a timely and effective manner. Based upon this evaluation they concluded that, as of June 30, 2008, the Fund’s disclosure controls were effective. Changes in Internal Control over Financial Reporting.There have been no significant changes in the Fund's internal control over financial reporting in the six months ended June 30, 2008 that have materially affected or are reasonably likely to materially affect the Fund's internal control over financial reporting. PART II – OTHER INFORMATION Item 1.Legal Proceedings. The Managing Member is not aware of any material legal proceedings threatened or pending to which the Fund is a party or of which any of the Fund’s property is subject. Item 1A.Risk Factors. There have been no material changes from the risk factors previously disclosed in response to Item 1A to Part 1 of the Fund’s Form 10-K for the year ended December 31, 2007. Return to Table of Contents -12- Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. From April 1, 2008 through June 30, 2008, a total of 119,603 Units were sold for the aggregate net subscription amount of $13,874,364.Units were only sold to "accredited investors" as that term is defined in Regulation D of the Securities Act of 1933, as amended (the "Securities Act").Details of the sale of these interests are as follows: Date of Sale Class of Units Subscription Amount Number of Units Price Per Unit 04/01/2008 Class A $ 397,000 3,290.99 $120.63 04/01/2008 Class B 2,311,060 17,747.36 $130.22 04/01/2008 Class C 5,372,958 53,729.58 $100.00 05/01/2008 Class A 49,000 415.53 $117.92 05/01/2008 Class B 1,673,146 13,121.49 $127.51 06/01/2008 Class A 28,000 233.61 $119.86 06/01/2008 Class B 4,043,200 31,145.48 $129.82 $ 13,874,364 119,603.04 (b) Underwriters and Other Purchasers. The Units were not publicly offered.Units were sold only to accredited investors. (c) Consideration. All Units of the Fund were sold for cash as indicated by the Subscription Amount in the table above. (d) Exemption from Registration Claimed. The interests were sold pursuant to Rule 506 of Regulation D and the sales were exempt from registration under the Securities Act of 1933. (e) Terms of Conversion or Exercise. Not applicable. (f) Use of Proceeds. The proceeds from the sale of interests will be utilized by the Fund to invest in Investee Pools which engage in trading of futures, forward contracts, commodity interests and option contracts on the foregoing.The Fund's Investee Pools and Portfolio Managers may trade in as many as thirty to over fifty markets in the six following sectors: currencies, precious and industrial metals, debt instruments, stock indices, agricultural commodities, and energy. Return to Table of Contents -13- The Managing Member estimates that 90% or more of the Fund's assets with Investee Pools or Portfolio Managers, including the assets used to satisfy margin and collateral requirements, indirectly will be invested in U.S. Treasury bills or notes or other CFTC-authorized investments or held in bank or bank money market accounts.All interest earned on Fund assets directly invested in interest bearing investments will accrue to the Fund.The balance of the Fund's assets will be held in cash in the Fund's bank account and will be used to maintain liquidity to pay Fund expenses.The Fund will make no loans, whether by direct loan, commercial paper purchase or other form of loan, to the Managing Member, any affiliate or employee of the Managing Member or any other party, and will not invest in equity securities without prior notice to Members.The Managing Member will not commingle the property of the Fund with the property of any other person or entity. Item 3.Defaults Upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information. None. Item 6.Exhibits. 3.1 Certificate of Formation of Aspen Diversified Fund LLC, dated April 7, 2005, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10-K filed on April 17, 2008. 3.2 Limited Liability Company Agreement of Aspen Diversified Fund LLC, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10 filed on August 6, 2007. 31.1 Certification of the Managing Partner of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 32.1 Certification of the Managing Partner of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Return to Table of Contents -14- Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:August 14, 2008 Aspen Diversified Fund LLC By: Aspen Partners, Ltd., Managing Member /s/ Adam Langley Adam Langley Chief Compliance Officer Return to Table of Contents -15-
